DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Claims 1, 3-8, 10, 12-14 and 20 have been presented for examination based on the application filed on 03/29/2021.
Claim 1, 3-8, 10, 12-14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description.
Claim 1, 3-8, 10, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “A Lane Departure Warning System Developed under a Virtual Environment” by Ye Wang et al. 
This action is made Non-Final.
----- This page is left blank after this line ----

Claim Interpretation (New)
Amended claim 1 now partially recites:
“adjusting, by a processor, the one or more virtual images to account for some or all of the sensor aging, vehicle aging, a time of a day and a weather condition based on a set of bias parameters.”

Support for above limitation is found in specification at:
[0010] In the development of lane boundary detection algorithms to detect lane boundaries with a variety of markings or without markings, diverse sets of sensor data are needed to train, develop, test and prove the lane boundary detection algorithms and additional downstream functions associated with the algorithms. However, it usually takes considerable money, time and resources to acquire real-world sensor data. For example, to obtain real-word sensor data, sensors need to be physically mounted on a vehicle, and actual driving runs need to be performed on various types of road and for various traffic conditions for the sensors to collect sensor data for each scenario. In addition, ambient variables such as weather, temperature, wind, light conditions and other weather-related factors tend to increase the number of sets of sensor data to be collected by multiple orders of magnitude. In general, sensor data for thousands of miles of road are needed to develop a lane boundary detection algorithm, and thus considerable amount of time, money and resources are required to acquire such data.

[0034] In some embodiments, lane boundary detection testbed 200 may include in simulation module 240 one or more bias modules 242. A purpose of a bias module 242 is to account for secondary effects such as weather conditions, time of day, sensor aging and vehicle aging. In real-world scenarios, a sensor may not maintain same characteristics or performance over an indefinitely long period of time. More likely than not, real-world sensors may experience certain aging effects and their characteristics may change or drift over time. Similar situation may happen for real-world vehicles. A bias module 242 included in simulation module 240 may be programmed to account for such effects due to weather conditions, time of day, sensor aging and vehicle aging by causing the one or more processors 202 to adjust either the output generated by simulation module 240 or the stored sensor data 250 according to a set of bias parameters. In some embodiments, a bias module 242 may be programmed to account for various weather conditions. In some embodiments, a bias module 242 may be programmed to account for lighting conditions that may change from dawn to dust depending on different times of the day. In some embodiments, a bias module 242 may cause the one or more processors 202 to adjust or "bias" one or more sensor models 220 to account for such secondary effects.[1] 

[0035] An example implementation of bias module 242 may be further illustrated by the following examples. In some embodiments, a sensor model 220 may be a virtual camera that models a real-world visual camera, and thus the corresponding sensor data 250 may be one or more visual images. If the virtual weather condition is raining, the image perceived by the virtual camera would become blurred due to rain and may be disturbed by motion of windshield wipers, as compared to a clear image otherwise perceived under a normal weather condition. As another example, the image perceived under a bright sunlight may have less contrast and thus having a "white out" effect as compared to a clear image under normal daylight condition. These visual effects on the images (e.g. sensor data 250) generated by simulation module 240 may be produced by one or more bias modules 242. In short, the one or more bias modules 242 not only account for various secondary effects, but also facilitate generating a large amount of sensor data 250 under various conditions in an efficient and low-cost way.

Claim Interpretation 1: Preferred and used for prior art rejection
Earlier in the advisory action, it was stated that all these effects are accounted for/adjusted at same time (due to use of “and” in the limitation). However, the current specification does not provide support (written description or enablement) that account for all of the sensor aging, vehicle aging, a time of a day and a weather condition, at the same time. Specification [0034] citation [1] above appear to support that these are accounted one at a time & not all the biases at same time and therefore are interpreted likewise.
If this interpretation is incorrect application needs to show that all these effects (sensor aging, vehicle aging, a time of a day and a weather condition) are inputted to change the virtual image at the same time and how each one is modelled. Sensor modeling to account for aging is well known1.
Claim Interpretation 2: Non Preferred – used for preemptive rejection under written description: Under this interpretation, show that all these effects (sensor aging, vehicle aging, a time of a day and a weather condition) are inputted to change the virtual image at the same time.
----- This page is left blank after this line ----

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-8, 10, 12-14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Amended claim 1 now partially recites:
and a weather condition based on a set of bias parameters.”
 
Under the claim interpretation 2, the specification discloses this limitation at best in ¶[0010] [0034] [0035]; however it does not disclose any steps/algorithm/formula as to how each of sensor aging, vehicle aging, a time of a day and a weather condition are modeled and then integrated as bias parameters to adjust one or more virtual images. The claimed genus (modeling aging on each sensor/vehicle, time of day and weather and then integrating each of them together into one bias parameters to adjust one or more virtual images) requires more than a generic statement of an invention’s boundaries and more than generic teaching of modeling each of these effects individually. There is no disclosure other than this generic statement of this bias parameter and therefore the disclosure lacks written description. 
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.8-10:
For instance, with respect to claim 1/14, it is respectfully submitted that Wang fails to disclose at least the following limitation:
•    generating a virtual driving environment comprising a road surface, one or more driving lanes on the road surface, one or more surface reflectors on the road surface, a virtual vehicle, and one or more virtual sensors mounted on the virtual vehicle, the one or more virtual sensors configured to generate simulated data as the virtual vehicle traverses within the virtual environment, the simulated data comprising one or more virtual images of the virtual driving environment; and
•    adjusting the one or more virtual images to account for some or all of sensor aging, vehicle aging, a time of a day, and a weather condition based on a set of bias parameters.
…

(Response 1) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably  first bullet limitation/point Wang shows the a road surface, one or more driving lanes on the road surface, one or more surface reflectors on the road surface, a virtual vehicle, and one or more virtual sensors mounted on the virtual vehicle, the one or more virtual sensors configured to generate simulated data as the virtual vehicle traverses within the virtual environment, the simulated data comprising one or more virtual images of the virtual driving environment in Wang Figs.1-3. Specifically for second bullet limitation/point Wang teaches accounting for weather and shadow (Wang: Pg. 63 Col.1 “… The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions” and time of day as shadow based detection Pg. 65 Col.1 Section III A). The claim requires some or all, in this case some of these are shown to be used to affect the virtual image. Please see claim interpretation section also.
Examiner does not find applicant’s arguments persuasive.
----- This page is left blank after this line ----
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 3-8, 10, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “A Lane Departure Warning System Developed under a Virtual Environment” by Ye Wang et al. 
Regarding Claim 1 (Updated 6/1/2021)
Wang teaches a method comprising: generating, by a processor (Wang: Pg. 64 Col.2 Section B), a virtual driving environment comprising a road surface  (Wang: Pg.63 Col.1 Introduction ¶2 “…The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions;…”) , one or more driving lanes on the road surface  (Wang: Fig.2 See plurality of lanes in the virtual 3D environment having the road, Similar as in Fig.3) , one or more surface reflectors on the road surface (Wang: , a virtual vehicle, and one or more virtual sensors mounted on the virtual vehicle processor (Wang: Pg. 63 Col.2  lane marking in virtual environment, with virtual camera model as virtual sensor with camera mounting; Pg. 63 Col.2 ¶1 showing details of the environment and it components) the one or more sensors configured to generate simulated data as the virtual vehicle traverses within the virtual environment (Wang: Pg. 64 Col.2 Section B) the simulated data comprising one or more virtual images of the virtual driving environment (Wang: Fig.2 and 3 showing 3D virtual driving environment and virtual image generated by camera model) ; executing, by the processor, an algorithm to process the simulated data to detect the one or more driving lanes (Wang: Pg. 64 Fig.1 “Lane Marking Detection” image processing Pg. 65 Section IIIA); recording, by the processor, an output of the algorithm, the output (Wang: Pg. 65 section A & 66 Section A comparison with the actual image would require recording the simulated information) comprising detected lane boundaries comprising one or more locations of one or more boundaries of at least one of the one or more driving lanes (Wang: Pg. 64, Fig.1 Lane Marking Detection, Figs. 10B, 12b); generating, by the processor, ground truth information for the at least one of the one or more driving lanes, the ground truth information representing one or more actual locations of the one or more boundaries (Wang: Pg. 66 Fig. 10a & 12a showing the ground truth as lane marking in actual locations) of the at least one of the one or more driving lanes within the virtual driving environment (Wang: Pg. 66 as in Fig. 10b & 12b); annotating, by the processor, the simulated data with ground truth information for the at least one of the one or more driving lanes (Wang: Pg. 66 Fig. 10a-b & 12a-b showing the ground truth as lane marking in actual locations) by associating a first annotation (Wang: Pg. 66 Fig. 10a & 12a as first annotations) with the simulated data (Wang: Pg. 66-67 Fig. 10b & 12b as simulated data), the first annotation representing the one or more actual locations as perceived by the one or more virtual sensors (Wang: Pg. 66 Fig.9a/9b and Section IV A, where the first annotation is the ground truth location of the vehicle in actual image and virtual image in first 
    PNG
    media_image1.png
    266
    346
    media_image1.png
    Greyscale
person. First person as in from the ; 
    PNG
    media_image2.png
    454
    403
    media_image2.png
    Greyscale
The point of view is ground truth location of the vehicle in real image (Fig. 8a/9a) as compared to same location in the virtual image (Fig. 8b/9b), the ground truth information comprising information of actual spatial locations of lane boundaries represented within the virtual driving environment (Wang: Pg. 66 Fig. 10a & 12a showing actual lane boundaries, which are also annotated in virtual image as in Fig.10b/12b); 
and annotating, by the processor, the simulated data with the detected lane boundaries by associating a second annotation with the simulated data, the second annotation representing the detected lane boundaries as perceived by the one or more virtual sensors (Wang: Pg. 66 Fig.10b Pg.67 Fig.12b, where the second annotation is lane 
Wang also teaches adjusting, by the processor, the one or more virtual images to account for some or all of   (Wang: Pg. 63 Col.1 “… The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions” and time of day as shadow based detection Pg. 65 Col.1 Section III A).
Regarding Claim 3 Wang teaches wherein the virtual driving environment further comprises a plurality of lane markings corresponding to the one or more driving lanes and a plurality of virtual objects either stationary or mobile relative to the virtual driving environment, each of the plurality of lane markings and each of the plurality of virtual objects sensible by the one or more virtual sensors, and wherein the simulated data characterizes the virtual driving environment as perceived by the one or more virtual sensors sensing the plurality of lane markings and the plurality of virtual objects (Wang: Pg. 66 Regarding Claim 4Wang teaches wherein the one or more virtual sensors comprise a virtual camera, and wherein the simulated data comprises one or more virtual images of the virtual driving environment as perceived by the virtual camera (Wang: Pg. 63 Col.1 Introduction, Col.2 “camera model” with Section II showing details of it mounting and Pg. 64 showing details of image recording and processing.). Regarding Claim 5 
Wang teaches displaying on the one or more virtual images a plurality of overlaid markings, the plurality of overlaid markings indicating one or more locations of one or more boundaries of at least one of the one or more driving lanes ((Wang: Pg. 66 Section A Fig.8(b), 10(b) & 12(b)). Regarding Claim 6 
Wang teaches wherein the first annotation comprises a plurality of overlaid markings displaying on the one or more virtual images, the plurality of overlaid markings indicating the one or more actual locations (Wang: Pg. 66 Fig.9a/9b and Section IV A, where the first 
Regarding Claim 7Wang teaches wherein the one or more locations of the one or more boundaries of the at least one of the one or more driving lanes comprise a plurality of points each with a respective spatial coordinate within the virtual driving environment, the plurality of points collectively corresponding to the one or more locations of the one or more boundaries of the at least one of the one or more driving lanes (Wang: Pg. 63 Col.2 ¶1 and Section IIA showing how the (spatial) coordinates are captured and transformed and then boundaries (markings) are determined).Regarding Claim 8 
Wang teaches annotating the simulated data with the spatial coordinates of the plurality of points (Wang: Pg. 63 Section IIA with corordinates captured as x, y and z coordinates data with respect to camera from the image coordinates then converted to data points (corresponding to markings) on the image  in Fig. 10(b)).Regarding Claim 10 Wang teaches recording a difference between the ground truth information and the output of the algorithm (Wang: Pg. 66 Section A & associated figures showing difference between the ground truth and simulated data for verification at each step as in Fig.8, 9, 10 , 11 and 12). Regarding Claim 12Wang teaches wherein the recording comprises recording a timestamp of the output of the algorithm (Wang: Pg. 65 Col.2 discussion with respect to next frame). Additionally traversal in the simulation environment would be time indexed as velocity is one of the components (See Fig.13 with time index).Regarding Claim 13Wang teaches wherein the one or more virtual sensors are mounted on the virtual vehicle according to a vehicle-stationary model modeling a location of the one or more virtual sensors with respect to the virtual vehicle, and wherein the virtual vehicle traverses within the virtual environment according to a vehicle-dynamic model modeling motions of the virtual vehicle (Wang: Pg. 63 Col.2 virtual Camera (sensor) model mounted on dynamic vehicle model; Pg. 64 rendering data in Col.1 and Col.2 traversal of the car in the virtual environment). Regarding Claim 14 (Updated 6/1/2021)Wang teaches lane boundary detection testbed (Wang: Pg. 64 Col.2 & Fig.4), comprising: one or more processors (Wang: Pg. 64 Col..2 ) configured to execute a lane boundary detection algorithm (Wang: Pg. 64 Fig.1, See SEED8168 DSP for lane marking detection) and memory operably connected to the one or more processors (Wang: Pg. 64 Sedction B Host PC would comprise having a memory) the memory storing a plurality of codes executable by the one or more processors, the plurality of codes comprising: a virtual driving environment module programmed to generate a virtual driving environment comprising a spatial definition of a road surface  (Wang: Pg.63 Col.1 Introduction ¶2 “…The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions;…” Also see spatial definition in Fig.2-3 of a road) one or more driving lanes on the road surface  (Wang: Fig.2 See plurality of lanes in the virtual 3D environment having the road, Similar as in Fig.3) , one or more surface reflectors on the road surface (Wang: Fig.2-3 see lane divider dashes as surface reflectors on the road, also as lane markings in Fig 8-10), a plurality of lane markings associated with the one or more driving lanes, and a plurality of virtual objects (Wang: a first software model programmed to model a sensor (Wang: Pg. 63 Col.2  virtual camera model as virtual sensor with camera mounting); a second software model programmed to model stationary characteristics of a vehicle carrying the sensor (Wang: Pg. 63 Col.2  camera model with vehicle model); a third software model programmed to model dynamic characteristics of the vehicle carrying the sensor (Wang: Pg. 63 Col.2  Section IIA camera model with the vehicle dynamics model); and a simulation module programmed to cause the one or more processors to utilize the virtual driving environment module (Wang: Pg. 64 Fig.2-3), the first software model, the second software model and the third software model to produce data modeling an output of the sensor in a real-word scenario in which the sensor is mounted on the vehicle when the vehicle is driven in an actual driving environment similar to or matching the virtual driving environment (Wang: Pg. 64 Fig.1-3, Also see Fig.12a/b), wherein: the sensor comprises a camera (Wang: Pg. 63 Col.2  virtual camera model as virtual sensor with camera mounting), the data comprises one or more images modeling the actual driving environment as perceived by the camera (Wang: Pg. 66 Col.1 Section A “…a) The virtual image is produced by a proposed camera model….” Fig 8b, 9b, 10b, 12b)), the simulation module is further programmed to cause the one or more processors to overlay the one or more images with ground truth information comprising information of actual spatial location of lane boundaries represented within the virtual driving environment (Wang: Pg.67 Fig.12b as  showing the location (via matching ground truth with actual location) and overlayed lane boundaries, Fig.12a shows a comparison ground truth location as well as lane boundaries) upon execution by the one or more processors, the lane boundary detection algorithm is programmed to cause the one or more processors to determine one or more locations of one or more boundaries of the one or more driving lanes (Wang: Pg. 64 Fig.1 Fig.10(b) 12(b)) upon execution by the one or more processors, the simulation module is further programmed to cause the one or more processors to overlay the one or more images with the one or more locations of the one or more boundaries (Wang: Pg. 67 Fig.12b showing the overlayed (green) lane boundaries). 
Wang also teaches adjusting, by the processor, the one or more virtual images to account for some or all of   (Wang: Pg. 63 Col.1 “… The proposed environment mainly includes models of vehicles, traffic and on-board perception sensors; virtual road, traffic, and weather conditions” and time of day as shadow based detection).
Regarding Claim 20Wang teaches wherein the memory further stores the data and the one or more locations of the one or more boundaries of the one or more driving lanes with a timestamp as frames (Wang: Pg. 65 Col.2 discussion with respect to next frame). Additionally traversal in the simulation environment would be time indexed as velocity is one of the components (See Fig.13 with time index).
----- This page is left blank after this line ----



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, January 28, 2021

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Tuesday, June 1, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior arts of Record accounting for sensor/vehicle aging: US 20110199094, US 10296670 B2, US 20160210775 A1, US 20160031372 A1 (See Fig.8 [0091] showing a crack in a windshield and camera mounted behind accounting for it), US 20170140227 A1, US 9494685 B2.